DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 limitation “the guide face includes a first spacer and a second spacer defining a first channel therebetween” (in lines 1-2) renders the claim vague and indefinite. Claim 5 depends from parent claim 1, which recited “the guide face including a plurality of spacers…define at least one channel” (in lines 5-7). Thus, it is unclear if the “first spacer”, the “second spacer”, and the “first channel” in claim 5 are correspondingly referring to the “plurality of spacers” and the “at least one channel” described within claim 1, or if “first spacer”, the second spacer”, and the “first channel” in claim 5 are distinct features form the “plurality of spacers” and the “at least one channel” described within claim 1. In other words, are the first and second spacers included in the plurality of spacers in parent claim 1, or are they separate/ additional spacers that are not part of the plurality of spacers in parent claim 1? Similarly, is the first channel included in the at least one channel in parent claim 1, or is it a separate/ additional channel that is not part of the at least one channel in parent claim 1? Clarification by the applicant is required.

Claims 6-12 depends from claim 5. Therefore, claims 6-12 are also indefinite for the reasons set forth above.

Claim 16 limitation “each spacer including a first end spaced axially from the first end of the guide face and a second end spaced axially from the second end of the guide face such that each spacer spans a portion of the length of the guide face” (in lines 2-4) renders the claim vague and indefinite. Claim 16 depends from parent claim 14, which recites “each spacer including a first end axially aligned with the first end of the guide face and an opposite second end axially aligned with the second end of the guide face such that each spacer spans the length of the guide face in its entirety” (in lines 2-5). Thus, claim 16 limitations appears to contradict the limitations in claim 14. That is, it’s unclear how the first end of each spacer can be axially spaced from the first end of the guide face if it’s preciously said to be axially aligned with said first end of the guide face, or how the second end of each spacer can be axially spaced from the second end of the guide face if it’s preciously said to be axially aligned with said second end of the guide face. Similarly, how is it possible for each spacer to span only a portion of the length of the guide face entire length of the guide face? Clarification by the applicant is required.

Claim 17 depends from claim 16. Therefore, claim 17 is also indefinite for the reasons set forth above.

Claim 17 limitation “each spacer is discontinuous in configuration and includes a plurality of spacer segments spaced axially from each other” (in lines 1-2) further renders the claim vague and indefinite. Claim 17 depends from parent claim 15, which recited “each spacer…includes a plurality of spacer segments spaced axially from each other” (in lines 1-2). Thus, it is unclear if the “plurality of spacer segments” in claim 17 are same as the “plurality of spacer segments” described within claim 15, or if the “plurality of spacer segments” within claim 17 are separate/ distinct features from the “plurality of spacer segments” described in parent claim 15. Clarification by the applicant is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 13, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moster et al. (U.S. PGPUB 2017/0248205A1 hereinafter referred to as “Moster”).

In regards to claim 1, Moster teach (Figures 1-5 and 7) a chain guide and tensioning apparatus (chain guide and tensioning apparatus 10) configured for engagement with a driven chain (timing chain 16) in a vehicle (as described in paragraph 0029), the chain guide and tensioning apparatus (chain guide and tensioning apparatus 10) comprising: a guide body (guide body 12), and a guide face (guide face 14) overlying the guide body (guide body 12); the guide face (guide face 14) defining an inner surface (underside 36 of the guide face 14) and an opposite outer surface (contact surface 44 of the guide face 14) configured to guide and tension the driven chain (timing chain 16); and the guide face (guide face 14) including a plurality of spacers (rectangular teeth 60 on the underside 36 of the guide face 14) extending therefrom into engagement with the guide body (guide body 12) so as to define at least one channel (transverse spacing between the rectangular teeth 60 as illustrated in figure 7; where, said transverse spacing at least partially defines the gap 64 located between the underside 36 of the guide face 14 and the engagement surface 26 of the guide body 12) configured to facilitate air and/or lubricant (as disclosed in paragraph 0036) circulation between the guide body (guide body 12) and the guide 

In regards to claim 2-5, Moster teach all intervening claim limitations as shown above. Moster further teach (Figures 1-5 and 7), the guide body (guide body 12) including at least one first aperture (aperture 54, which connects to the recessed groove 50) extending therethrough and the guide face (guide face 14) including at least one second aperture (apertures 48, which connects to the recessed groove 46) extending therethrough; the at least one first aperture (aperture 54) and the at least one second aperture (apertures 48) both being configured as elongate openings (recessed groove 50 that is connected to the aperture 54 and recessed groove 46 that is connected to the apertures 48); the guide body (guide body 12) and the guide face (guide face 14) being configured such that the at least one first aperture (aperture 54) and the at least one second aperture (apertures 48) are in communication with each other to allow lubricant to enter the at least one channel (transverse spacing between the rectangular teeth 60) through the guide body (guide body 12) to reduce heat and friction generated by engagement of the driven chain (timing chain 16) with the guide face (guide face 16) (see also paragraphs 0032, 0034-0036, and 0038); and the plurality of spacers (rectangular teeth 60) comprising a first spacer (left-side rectangular tooth 60 illustrated in figure 7) and a second spacer (right-side rectangular tooth 60 illustrated in figure 7), while the at least one channel (transverse spacing between the rectangular teeth 60) comprising a first channel (transverse spacing between the left-side and right-side rectangular teeth 60 illustrated in figure 7); wherein, said first spacer (left-side rectangular tooth 60 illustrated in figure 7) and said second spacer (right-side rectangular tooth 

In regards to claim 13, Moster teach (Figures 1-5 and 7) a chain guide and tensioning apparatus (chain guide and tensioning apparatus 10) for a vehicle (as described in paragraph 0029), the chain guide and tensioning apparatus (chain guide and tensioning apparatus 10) comprising: a guide body (guide body 12) including at least one first aperture (aperture 54, which connects to the recessed groove 50) extending therethrough; a guide face (guide face 14) received by the guide body (guide body 12); the guide face (guide face 14) having an outer surface (contact surface 44 of the guide face 14) configured for engagement with a driven chain (timing chain 16) of the vehicle, and an inner surface (underside 36 of the guide face 14) opposite to the outer surface (contact surface 44 of the guide face 14); wherein, the guide face (guide face 14) includes: a first spacer (left-side rectangular tooth 60 illustrated in figure 7) extending from the inner surface (underside 36 of the guide face 14) into engagement with the guide body (guide body 12); a second spacer (right-side rectangular tooth 60 illustrated in figure 7) extending from the inner surface (underside 36 of the guide face 14) into engagement with the guide body (guide body 12) in generally parallel relation to the first spacer (left-side rectangular tooth 60 illustrated in figure 7); the first spacer (left-side rectangular tooth 60 illustrated in figure 7) and the second spacer (right-side rectangular tooth 60 illustrated in figure 7) defining a channel (transverse spacing between the rectangular teeth 60 as illustrated in figure 7; where, said transverse spacing at least partially defines the gap 64 located between the underside 36 of the guide face 14 and the engagement surface 26 of the guide body 12) therebetween; the channel (transverse spacing between the rectangular teeth 60) being configured to facilitate air 

In regards to claim 18, Moster teach (Figures 1-5 and 7) a method of reducing heat and friction generated by engagement of a drive chain (timing chain 16) in a vehicle (as described in paragraph 0029) with a chain guide and tensioning apparatus (chain guide and tensioning apparatus 10) that includes a first component (guide body 12) and a second component (guide face 14) received by the first component (guide body 12), the method comprising: communicating lubricant (as disclosed in paragraphs 0032, 0034-0036, and 0038) through at least one first aperture (aperture 54, which connects to the recessed groove 50) in the first component (guide body 12) such that the lubricant is received within a channel (transverse spacing between the rectangular teeth 60 as illustrated in figure 7; where, said transverse spacing at least partially defines the gap 64 located between the underside 36 of the guide face 14 and the 

In regards to claims 19-20, Moster teach all intervening claim limitations as shown above. Moster further teach (Figures 1-5 and 7), air (outside air entering the gap 64 through the apertures 48, and the air carried by the oil supplied to the gap 64 though the aperture 54) being circulated between the first component (guide body 12) and the second component (guide face 14); wherein, the step of circulating the air (outside air entering the gap 64 through the apertures 48, and the air carried by the oil supplied to the gap 64 though the aperture 54) between the first component (guide body 12) and the second component (guide face 12) includes circulating air (outside air entering the gap 64 through the apertures 48, and the air carried by the oil supplied to the gap 64 though the aperture 54) through the channel (channel (transverse spacing between the rectangular teeth 60) defined between the first spacer (left-side rectangular teeth 60 illustrated in figure 7) and the second spacer (right-side rectangular teeth 60 illustrated in figure 7) (paragraphs 0032, 0034-0036, and 0038 disclose, oil being supplied to the gap 64, which is located between the engagement surface 26 of the guide body 12 and the underside 36 of the guide face 14, via the aperture 54 of the guide body 12; said oil circulating within said gap 64 and entering the apertures 48 of the guide face 14. Therefore, it is clear that the gap 64 is in .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moster, in view of Iwasaki et al. (German Patent Application DE102019127331A1 hereinafter referred to as “Iwasaki”).

In regards to claim 6, Moster teach all intervening claim limitations as shown above. Moster however fail to teach (Figures 1-5 and 7), the guide face (guide face 14) additionally including a third spacer defining a second channel with the second spacer. Instead, Moster disclose the guide face (guide face 14) only having a first spacer (left-side rectangular tooth 60 illustrated in figure 7), a second spacer (right-side rectangular tooth 60 illustrated in figure 7), and a first channel (transverse spacing between the left-side and right-side rectangular teeth 60 illustrated in figure 7). 

Accordingly, it would have been an obvious and trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the guide face of Moster’s chain guide and tensioning apparatus with at least three spacers defining at least two channels as suggested by Iwasaki. Increasing the number of spacers, and therefore the number of channels (which are configured to circulate or retain lubricant/ air between the guide body and the guide face) is advantageous in distributing lubricant/ air to a larger area between the guide body and the guide face; this will result in improved cooling of the outer surface on the guide face such that the heat/ friction generated due to the engagement between the driven chain and the guide face can be reduced significantly.    

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moster.

In regards to claims 7-8 and 14, Moster teach all intervening claim limitations as shown above. Moster further teach (Figures 1-5 and 7), the guide face (guide face 14) including opposite first and second ends (end 40 of the guide face 14 and end of the guide body 14 located on the aperture 30 side) defining a length (longitudinal length of the guide face 14) extending therebetween; each spacer (rectangular teeth 60) including a first end (end of the rectangular teeth 60 located near end 40) corresponding to the first end of the guide face (end 40 of the guide face 14) and an opposite second end (end of the rectangular teeth 60 located on the aperture 30 side) corresponding to the second end of the guide face (end of the guide body 14 located on the aperture 30 side); and each spacer (rectangular teeth 60) extending along the length of the guide face (longitudinal length of the guide face 14); wherein, each spacer (rectangular teeth 60)  having a continuous configuration (paragraph 0036 disclose, the rectangular teeth 60 extending longitudinally along the underside 36 of the guide face 14). Yet, Moster fail to explicitly disclose, the first end of each spacer (end of the rectangular teeth 60 located near end 40) axially aligning with the first end of the guide face (end 40 of the guide face 14), the second end of each spacer (end of the rectangular teeth 60 located on the aperture 30 side) axially aligning with the second end of the guide face (end of the rectangular teeth 60 located on the aperture 30 side), or each spacer (rectangular teeth 60) spanning the entire length of the guide face (longitudinal length of the guide face 14).
Nevertheless, it would have been an obvious and trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify each .

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moster, in view of Mori et al. (U.S. PGPUB 2013/0090201A1 hereinafter referred to as “Mori”).

In regards to claims 9 and 15, Moster teach all intervening claim limitations as shown above. However, Moster fail to explicitly disclose, each spacer (rectangular teeth 60) having a discontinuous configuration, or each spacer (rectangular teeth 60) including a plurality of spacer segments spaced axially from each other so as to define a plurality of gaps therebetween; instead, each spacer (rectangular teeth 60) in the guide face (guide face 14) of the chain guide and tensioning apparatus (chain guide and tensioning apparatus 10) taught by Moster appears to have a continuous configuration.

Therefore, using the suggestions in Mori reference, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to discontinuously configure each spacer on the guide face in Moster’s chain guide and tensioning apparatus by forming each said spacer with plurality of spacer segments that are axially spaced form each other by plurality of gaps. Such a simple modification would be advantageous in reducing the overall weight of the guide face (especially when compared to the weight of a guide face comprising continuous spacers that extend the entire length of the guide face), while maintaining the overall structural integrity/ physical strength of the guide face to be substantially same as when the guide face is configured with continuous spacers.  

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Moster, in view of Fukuda (Japanese patent Application JPH10-292855A).

In regards to claims 10-11, Moster teach all intervening claim limitations as shown above. Moster further teach (Figures 1-5 and 7), the guide face (guide face 14) including opposite first and second ends (end 40 of the guide face 14 and end of the guide body 14 located on the aperture 30 side) defining a length (longitudinal length of the guide face 14) extending therebetween; each spacer (rectangular teeth 60) including a first end (end of the rectangular teeth 60 located near end 40) corresponding to the first end of the guide face (end 40 of the guide face 14) and an opposite second end (end of the rectangular teeth 60 located on the aperture 30 side) corresponding to the second end of the guide face (end of the guide body 14 located on the aperture 30 side); and each spacer (rectangular teeth 60) extending along the length of the guide face (longitudinal length of the guide face 14); wherein, each spacer (rectangular teeth 60)  having a continuous configuration (paragraph 0036 disclose, the rectangular teeth 60 extending longitudinally along the underside 36 of the guide face 14). Yet, Moster fail to explicitly disclose, the first end of each spacer (end of the rectangular teeth 60 located near end 40) being axially spaced from the first end of the guide face (end 40 of the guide face 14), the second end of each spacer (end of the rectangular teeth 60 located on the aperture 30 side) being axially spaced from the second end of the guide face (end of the rectangular teeth 60 located on the aperture 30 side), or each spacer (rectangular teeth 60) spanning only a portion of the length of the guide face (longitudinal length of the guide face 14).
Fukuda however does teach, (Figures 2A-2C) a chain guide and tensioning apparatus (tensioner lever 11) comprising: a guide body (lever body 11B) and a guide face (shoe member 11A) overlying the guide body (lever body 11B); the guide face (shoe member 11A) defining an inner surface (rear surface of the shoe member 11A) that has a spacers (engaging ridge 13A) extending therefrom into engagement with the guide body (lever body 11B); the guide face (shoe 
Thus, it would have been an obvious and trivial design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify each spacer on the guide face in Moster’s chain guide and tensioning apparatus using the suggestions in Fukuda, so that each spacer spans only a portion of the guide face length; as taught by Fukuda, this can simply be accomplished by axially spacing the first end of each spacer from the first end of the guide face, and by axially spacing the second end of each spacer from the second end of the guide face. Such a modification would prevent the channel formed on said guide face (which is formed between the first and second spacers in order to carry/ circulate lubricant/ air) from extending along the entire length of the guide face; thereby limiting the amount of lubricant/ air that is circulated and/ or retained between the guide body and the guide face from spilling or leaking out of the first and second end of the channel; which would be beneficial for adequately . 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moster in view Fukuda as applied to claim 10 above, and further in view of Mori.

In regards to claim 12, Moster in view of Fukuda teach all intervening claim limitations as shown above. Yet, both Moster and Fukuda, either individually or in combination, fail to disclose or render obvious, each spacer having a discontinuous configuration, or each spacer including a plurality of spacer segments spaced axially from each other so as to define a plurality of gaps therebetween.
On the contrary, Mori teach (Figures 1-6) a chain guide and tensioning apparatus (transmission guide 100) comprising: a guide body (base 120) and a guide face (shoe 110); an inner surface (back surface 110b) of the guide face (shoe 110) including a spacer (convex protrusions 111 of the guide length retaining mechanism M1) that extends into engagement with the guide body (base 120); wherein, said spacer (convex protrusions 111 of the guide length retaining mechanism M1) having a discontinuous configuration (as clearly illustrated in figures 2-3 and 5-6; and as disclosed in paragraphs 0056 and 0059) and including a plurality of spacer segments (convex protrusions 111) spaced axially from each other so as to define a plurality of gaps (spacing between the convex protrusions 111 in the guide longitudinal direction indicated in figures 2-3 and 5-6) therebetween (see also paragraphs 0046-0062).
Accordingly, using the suggestions in Mori reference, it would have been an obvious design choice to one of ordinary skill in the art at the time of the effective filing date of the .  

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Moster in view Mori as applied to claim 15 above, and further in view of Fukuda.

In regards to claims 16-17, Moster in view of Mori teach all intervening claim limitations as shown above. Where, as detailed above in the claim 15 rejection statement, Moster’s chain guide and tensioning apparatus can be modified using the suggestion in Mori in order to provide the guide face of said chain guide and tensioning apparatus with a discontinuously configured spacers that are formed by plurality of spacer segments spaced axially from each other. Moster further teach (Figures 1-5 and 7), the guide face (guide face 14) including opposite first and second ends (end 40 of the guide face 14 and end of the guide body 14 located on the aperture 30 side) defining a length (longitudinal length of the guide face 14) extending therebetween; each spacer (rectangular teeth 60) including a first end (end of the rectangular teeth 60 located near end 40) corresponding to the first end of the guide face (end 40 of the guide face 14) and an 
However, Fukuda teach (Figures 2A-2C) a chain guide and tensioning apparatus (tensioner lever 11) comprising: a guide body (lever body 11B) and a guide face (shoe member 11A) overlying the guide body (lever body 11B); the guide face (shoe member 11A) defining an inner surface (rear surface of the shoe member 11A) that has a spacers (engaging ridge 13A) extending therefrom into engagement with the guide body (lever body 11B); the guide face (shoe member 11A) including opposite first and second ends (end with the holding portion 15A and end with the engaging portion 14A) that defines a length (longitudinal length of the shoe member 11A) extending therebetween; the spacer (engaging ridge 13A) including a first end (end of the engaging ridge 13A that is closest to the holding portion 15A) spaced axially from the first end of the guide face (end with the holding portion 15A) and a second end (end of the engaging ridge 13A that is closest to the engaging portion 14A) spaced axially from the second end of the guide face (end with the engaging portion 14A) such that each spacer spans a portion of the length of the guide face (longitudinal length of the show member 11A) (figures 2A and 2C clearly 
As a result, using the additional suggestions in Fukuda, it would have been an obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify each spacer on the guide face of the modified chain guide and tensioning apparatus taught by Moster in view of Mori, so that each spacer spans only a portion of the guide face length; as proposed by Fukuda, this can simply be accomplished by axially spacing the first end of each spacer from the first end of the guide face, and by axially spacing the second end of each spacer from the second end of the guide face. Such a modification would prevent the channel formed on said guide face (which is formed between the first and second spacers in order to carry/ circulate lubricant/ air) from extending along the entire length of the guide face; thereby limiting the amount of lubricant/ air that is circulated and/ or retained between the guide body and the guide face from spilling or leaking out of the first and second end of the channel; which would be beneficial for adequately cooling the outer surface of the guide face so as to optimally reduce the heat/ friction generated due to the engagement between the driven chain and the guide face. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                    /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654